           Case 2:20-cv-00404-RFB-EJY Document 18 Filed 09/14/20 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                           UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     BARRY G. SORENSON, an individual,                            Case Number
                                                              2:20-cv-00404-RFB-EJY
11                                Plaintiff,

12           vs.

13     NATIONSTAR MORTGAGE, LLC, D/B/A                  STIPULATION OF DISMISSAL OF
       MR. COOPER, A FOREIGN LIMITED-                       DEFENDANT EQUIFAX
14     LIABILITY COMPANY; and EQUIFAX                    INFORMATION SERVICES LLC
       INFORMATION SERVICES LLC, a Foreign                    WITH PREJUDICE
15     Limited-Liability Company,

16                                Defendants.

17

18         IT IS HEREBY STIPULATED by and between Plaintiff, Barry G. Sorenson (“Plaintiff”)

19 and Defendant, Equifax Information Services LLC (“Defendant”), by and through their respective

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                               Page 1 of 2
           Case 2:20-cv-00404-RFB-EJY Document 18 Filed 09/14/20 Page 2 of 2



 1 attorneys of record, that all Plaintiff’s claims asserted against Defendant in the above-captioned

 2 matter shall be and hereby are dismissed with prejudice and each party shall bear its own attorney

 3 fees and costs.

 4 Dated this 11th day of September, 2020.           Dated this 11th day of September, 2020.

 5 COGBURN LAW                                       CLARK HILL PLLC

 6
   By: /s/Erik W. Fox                                By: /s/Jeremy J. Thompson
 7     Jamie S. Cogburn, Esq.                            Jeremy J. Thompson, Esq.
       Nevada Bar No. 8409                               Nevada Bar No. 12503
 8     Erik W. Fox, Esq.                                 3800 Howard Hughes Parkway, Suite 500
       Nevada Bar No. 8804                               Las Vegas, NV 89169
 9     2580 St. Rose Parkway, Suite 330                  Attorneys for Equifax Information Services
       Henderson, Nevada 89074                           LLC
10     Attorneys for Plaintiff

11         IT IS SO ORDERED.

12                                              ________________________________
                                                RICHARD F. BOULWARE, II
13                                              UNITED STATES DISTRICT JUDGE
                                                UNITED STATES DISTRICT JUDGE
14                                              DATED this 13th day of September, 2020.

15
                                                DATE
16

17

18

19

20

21

22

23

24


                                              Page 2 of 2
